DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 02, 2020 has been entered.
Claims 1-19 and 21-63 remain pending in the application. Claims 39-47 and 54-63 have been withdrawn. Claim 20 has been cancelled. 

Claim Objections
Claim 6 is objected to because there appears to be a typographical error regarding “the second measure value” as opposed to “the second measurement value” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 14-19, 21, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0114237) in view of Bui (US 2002/0019607) in further view of Gerg et al. (US 2012/0041362).

Regarding claims 1-3 and 5-6, Gordon teaches a system (Figure 1) for detecting intraocular pressure events during phacoemulsification surgery, the system comprising: a surgical console (dotted outline, Figure 1 and fluid source 1105); a surgical handpiece (hand piece 1150) having a distal end and a proximal end (Figure 1), the proximal end being communicatively connected to at least one irrigation line (irrigation line 1140) and at least one aspiration line (aspiration line 1155); a first sensor (irrigation pressure sensor 1130) in communication with the at least one irrigation line and located on the surgical handpiece or adjacent to the proximal end of the surgical handpiece (“Irrigation pressure sensor 1130 may be located anywhere along the irrigation line 1140 or irrigation fluid path. If located close to the eye 1145, irrigation pressure sensor may also be incorporated into the irrigation path of the hand piece 1150.” [0030]) for providing a first measurement value (“An irrigation pressure sensor 1130 measures the pressure of the irrigation fluid in irrigation line 1140” [0030]);  and a second sensor (aspiration pressure sensor 1160) in communication with the at least one aspiration line for providing a second measurement value (“The aspiration pressure sensor 1160 is associated with the aspiration line 1155 and performs the function of measuring the waste fluid pressure in the aspiration line 1155” [0038]), wherein at least one characteristic of the irrigation fluid in the at least one irrigation line or at least one characteristic of aspiration fluid in the at least one aspiration line is changed in accordance with the detection of an occlusion (“When an 
Gordon fails to explicitly teach the surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor, wherein the at least one characteristic of irrigation fluid in the at least one irrigation line or at least one characteristic of aspiration fluid in the at least one aspiration line is changed in accordance with a difference between the first measurement value and the second measurement value, wherein the difference between the first measurement value and the second measurement value is caused by an occlusion at the distal end of the surgical handpiece, and wherein a pressure of the at least one irrigation line or the at least one aspiration line is changed in response to the difference between the first measurement value and the second measurement value, wherein the at least one characteristic of the irrigation fluid is decreased in response to the difference between the first measurement value and the second measurement value, and wherein the difference between the first measurement value and the second measurement value decreases. 
Bui teaches a system (system 10) for detecting intraocular pressure events during phacoemulsification surgery ([0023]), the system comprising: a surgical console (Figure 1); a surgical handpiece (handpiece 20) communicatively connected to an irrigation line (irrigation line 30) and an aspiration line (aspiration line 22); a first sensor (accumulator pressure sensor occlusion at the distal end of the surgical handpiece (“By sensing the flowrate the controller 36 can also determine whether there is an occlusion in the aspiration system 16. An occlusion will increase the fluidic resistance of the entire system. The controller 36 can calculate the fluidic resistance by dividing the differential pressure across the system by the flowrate.” [0023]; “The differential pressure can be determined from the pressures sensed by sensors 27 and 34” [0026]), and wherein a pressure of the at least one aspiration line is changed in response to the difference between the first measurement value and the second measurement value, and wherein the difference between the first measurement value and the second measurement value decreases (“the actual resistance is greater than the threshold value, the controller 36 may also change the speed of the aspiration pump 24 to alter the rate of vacuum rise within the aspiration line 22.” [0024]; “The differential pressure can be determined from the pressures sensed by sensors 27 and 34” [0026], wherein the pressure differential is 
Modified Gordon in view of Bui fails to explicitly teach the surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor. Gerg teaches a system (system 2000) for regulating a phacoemulsification surgery, the system comprising: a surgical console (control unit 2102), having at least one system bus (system bus 2126) communicatively connected to at least one computing processor (microprocessor computer 2110) capable of accessing at least one computing memory (“a computer-based algorithm” [0034]) associated with the at least one computing processor. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the surgical console of Gordon to include at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor based on the teachings of Gerg to enable to various elements of the surgical console to be in operable communication with each other in order to efficiently operate the system (Gerg [0039]).
at least one characteristic of the irrigation fluid is increased by raising an irrigation source communicatively connected to the at least one irrigation line (“raising the IV pole results in a corresponding increase in head pressure and increase in fluid pressure at the eye, resulting in a corresponding increase in irrigation flow rate” [0006]). 

Regarding claim 7, modified Gordon teaches the system of claim 1, wherein at least one characteristic of the irrigation fluid is decreased by lowering an irrigation source communicatively connected to the at least one irrigation line (“lowering the IV pole results in a corresponding decrease in pressure at the eye and corresponding irrigation flow rate to the eye” [0006]). 

Regarding claim 8, modified Gordon teaches the system of claim 8, wherein at least one characteristic of the irrigation fluid is increased to maintained a predetermined intraocular pressure (“During occlusion break, the controller typically directs pressurized irrigation fluid source 1105 to provide fluid at an increased pressure to maintain IOP.” [0074]).

Regarding claim 14, modified Gordon teaches the system of claim 1, wherein the at least one characteristic of the irrigation fluid or the aspiration fluid is selected from the group consisting of pressure, flow rate, and vacuum ([0072-0073]). 

Regarding claim 15, modified Gordon teaches the system of claim 1, wherein the at least one characteristic of the irrigation fluid is changed in accordance with being communicatively connected to at least one pressurized infusion tank (“aspiration pressure sensor 1160 may also detect the presence of an occlusion and a reading from it may be used by controller 1230 to control pressurized irrigation source 1105. In this case, the pressure in pressurized in 

Regarding claim 16, modified Gordon teaches the system of claim 1, wherein at least one characteristic of the aspiration fluid is changed by venting (“to reduce this surge, such as by venting the aspiration line or otherwise limiting the buildup of negative pressure in the aspiration system” [0010]).

Regarding claim 17, modified Gordon teaches the system of claim 1, further comprising a third sensor (source pressure sensor 1110) communicatively connected to the at least one irrigation line (Figure 1, connection to source 1105) for providing a third measurement value (“Source pressure sensor 1110 also measures the pressure of irrigation fluid at the pressurized irrigation fluid source 1105.” [0030]). 

Regarding claim 18, modified Gordon teaches the system of claim 17, wherein a characteristic of the irrigation fluid in the at least one irrigation line is changed in accordance with a difference between the first measurement value and the third measurement value (“control of the pressurized irrigation fluid source 1105 is based on two parameters: (1) a pressure reading and (2) an estimate of irrigation flow based on flow through the system” [0050]; “A differential pressure measurement to calculate flow can be based on the source pressure measured at the source pressure sensor 1110, the irrigation pressure measured at the irrigation pressure sensor 1130, and the impedance of the irrigation line (or irrigation path) from the irrigation source 1105 to the irrigation pressure sensor 1130.” [0053]).
 
Regarding claim 19, modified Gordon teaches the system of claim 17, wherein the third sensor (source pressure sensor 1110) is located proximate the surgical console (Figure 1). 


Regarding claim 22, modified Gordon teaches the system of claim 17, wherein a one of a flow rate or pressure of the fluid in the at least one irrigation line is changed in accordance with a calculated intraocular pressure (“The irrigation pressure sensor 1130 is used to provide an estimate of IOP…Since irrigation fluid flow (estimated flow through the system as modified by the compensation factor) is related to IOP, the controller 1230 directs the operation of pressurized irrigation fluid source 1105 to maintain a flow rate consistent with the desired IOP.” [0071]).

Regarding claim 24, modified Gordon teaches the system of claim 17, wherein one of a flow rate or pressure of the fluid in the at least one irrigation line is changed in accordance with a targeted intraocular pressure (“The irrigation pressure sensor 1130 is used to provide an estimate of IOP…Since irrigation fluid flow (estimated flow through the system as modified by the compensation factor) is related to IOP, the controller 1230 directs the operation of pressurized irrigation fluid source 1105 to maintain a flow rate consistent with the desired IOP.” [0071]).

Regarding claim 26, modified Gordon teaches the system of claim 1, wherein a desired intraoperative pressure is predetermined (“a surgeon selects a desired IOP” [0068]). 

Regarding claim 27, modified Gordon teaches the system of claim 1, wherein the at least one characteristic of the irrigation fluid is increased or decreased based on aspiration flow rate or aspiration pressure (“aspiration pressure sensor 1160 may also detect the presence of an occlusion and a reading from it may be used by controller 1230 to control pressurized irrigation 

Regarding claim 28, modified Gordon teaches the system of claim 1, wherein the first sensor (irrigation pressure sensor 1130) and the second pressure sensor (aspiration pressure sensor 1160) are selected from the group consisting of a flow sensor and a vacuum sensor (“the irrigation pressure sensor 1130 may be…a flow sensor” [0036]; The sensor 1160, like the sensor 1130, may be any suitable type of sensor, such as a flow sensor that detects actual fluid flow.” [0038]). 

Regarding claims 17 and 29, modified Gordon teaches the system of claim 1, further comprising a third sensor (source pressure sensor 1110) communicatively connected to the at least one irrigation line (Figure 1, connection to source 1105) for providing a third measurement value (“Source pressure sensor 1110 also measures the pressure of irrigation fluid at the pressurized irrigation fluid source 1105.” [0030]). Modified Gordon fails to explicitly teach a third sensor communicatively connected to the at least one aspiration line for providing a third measurement value and wherein the third sensor is selected from the group consisting of a flow sensor and a vacuum sensor. Gerg teaches a system (system 2000) for detecting intraocular pressure events during phacoemulsification, the system comprising: a surgical console (control unit 2102), a surgical handpiece (handpiece 2104) communicatively connected to an irrigation line (from irrigation source 2128) and an aspiration line (aspiration line A); a second sensor (first vacuum sensor 2250, 1300 in Figure 6) in communication with the aspiration line (Figures 6 and 8) for providing a first measurement value (Pport-side); and a third sensor (second vacuum sensor 2260, 1350 in Figure 6) communicatively connected to the aspiration line for providing a third measurement value (Ppump-side), wherein the third sensor is located proximate the surgical console (Figure 8), and wherein the third sensor is a vacuum sensor (second vacuum sensor 2260, 1350 in Figure 6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Gordon to include a third sensor communicatively connected to the aspiration line that is a vacuum sensor based on the teachings of Gerg to in order to utilize a pressure differential to effectively and more accurately indicate the onset, presence, and/or elimination of an occlusion within the aspiration line as compared to using only a single vacuum sensor that may too closely tied to the vacuum level of the aspiration pump to accurately indicate an occlusion (Gerg [0033-0034]). 

Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0114237) in view of Bui (US 2002/0019607) in further view of Gerg et al. (US 2012/0041362) as applied in claim 1 above, in further view of Injev (US 2011/0295191).
Regarding claims 9 and 10, modified Gordon teaches the system of claim 1. Modified Gordon fails to explicitly teach a graphical user interface for receiving and displaying an alert associated with a change in irrigation pressure and wherein the alert comprises an audible component. Injev teaches a phacoemulsification system (emulsification surgical machine 100) comprising a graphical user interface (display screen 104 and “input device” [0026]) for receiving and displaying an alert associated with a change in irrigation pressure (“When the measured infusion pressure passes the threshold, the controller 103 generates a fault signal… the controller 103 activates a visual alert to notify the health care provider that the measured infusion pressure is outside the acceptable range. These visual alerts may include a message displayed on the panel display 104” [0050]), wherein the alert comprises an audible component (“an audible signal generated to alert the health care provider to the unacceptable infusion pressure” [0050]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Gordon to include a graphical user interface for receiving and displaying an alert comprises an audible component . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0114237) in view of Bui (US 2002/0019607) in further view of Gerg et al. (US 2012/0041362) as applied in claim 1 above, in further view of Polaschegg et al. (USPN 6533747).
Regarding claim 11, modified Gordon teaches the system of claim 1. Modified Gordon fails to explicitly teach wherein an alert is provided when at least one of the first measurement value or second measurement value is at or near atmospheric pressure. Polaschegg teaches a fluid infusion and aspiration system (Figure 1A) comprising a sensor (sensor 109) providing a first measurement value (“pressure signal from the sensor 109”), wherein an alert is provided (“In response to this condition, the microprocessor stops the pump and alarms the user.” [Col 8, line 24]) when the measurement value is at or near atmospheric pressure (“The same pressure signal from the sensor 109 is used to detect the disconnect of the withdrawal bloodline 104 from the needle 102. This condition is detected by the abrupt decrease of the withdrawal pressure generated by the pump. The resistance of the 18 Gage needle…at a flow rate corresponding to a 60 mmHg, pressure drop is on the order of the 100 mmHg. The resistance of 2 meters of blood tubing…at the same flow rate is on the order of 20 mmHg.” [Col 8, line 9]; “All pressure measurements in the fluid extraction system are referenced to atmospheric” [Col 7, line 61]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Gordon to include an alert is provided when at least one of the first measurement value or second measurement value is at or near atmospheric pressure based on the teachings of Polaschegg to alert the operator when either the infusion or aspiration line is disconnected (Polaschegg [Col 8, line 9]). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0114237) in view of Bui (US 2002/0019607) in further view of Gerg et al. (US 2012/0041362) as applied in claim 1 above, and further in view of Calderin et al. (USPN 9482563).
Regarding claims 12 and 13, modified Gordon teaches the system of claim 1. Modified Gordon fails to explicitly teach wherein one of the first measurement value and the second measurement value are stored, wherein a first measurement value stored prior to surgery is compared to a first measurement value stored during surgery. Calderin teaches a fluid delivery system (Figure 1) comprising a first sensor (pressure transducer 10) and a second sensor (pressure transducer 12), wherein a first measurement value and a second measurement value are stored and wherein a first measurement value stored prior to surgery is compared to a first measurement value stored during surgery (“the controller performs at least the following functions: it selectively receives and stores pressure data from each of the two pressure transducers, storing it preferably along with the time at which the data was generated or received” [Col 4, line 50]; Figures 5 and 6 wherein before surgery is at time 400 and during is at time 600). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the system of Gordon in view of Bui such that the first measurement value and the second measurement value are stored and a first measurement value stored prior to surgery is compared to a first measurement value stored during surgery based on the teachings of Calderin to provide a means to calculate the total volume of fluid delivered during a phacoemulsification surgery (Calderin [Col 1, line 55])

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0114237) in view of Bui (US 2002/0019607) in further view of Gerg et al. (US 2012/0041362) as applied in claim 17 above, and further in view of Wilson et al. (US 2014/0163455). 
. 

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0114237) in view of Gerg et al. (US 2012/0041362).
Regarding claim 30, Gordon teaches a system (Figure 1) for calibrating patient eye level and wound leakage during phacoemulsification surgery, the system comprising: a surgical console (dotted outline Figure 1); a surgical handpiece (hand piece 1150) having a distal end and a proximal end (Figure 1), the proximal end being communicatively connected to at least one irrigation line (irrigation line 1140) and at least one aspiration line (aspiration line 1155); a first sensor (irrigation pressure sensor 1130) in communication with the at least one aspiration line or the at least one irrigation line and located on the surgical handpiece or first real-time measurement value (“the irrigation pressure sensor 1130 may be another type of sensor, such as a flow sensor that detects actual fluid flow” [0036]); and a second sensor (aspiration pressure sensor 1160) in communication with the at least one aspiration line and located proximate to the surgical console for providing a second real-time measurement value (“The sensor 1160, like the sensor 1130, may be any suitable type of sensor, such as a flow sensor that detects actual fluid flow.” [0038]); wherein at least one characteristic of a wound leakage calibration is changed in accordance with a difference between the first real-time measurement value and the second real-time measurement value (“Using the calculated values for irrigation flow and aspiration flow, one can find incision leakage as the difference between irrigation flow and aspiration flow. This calculation of incision leakage may then be used to more accurately determine the compensation factor. In one embodiment of the present invention, the compensation factor is determined dynamically based in part on the calculated incision leakage” [0076]).
Gordon fails to explicitly teach the surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor. Gerg teaches a system (system 2000) for regulating a phacoemulsification surgery, the system comprising: a surgical console (control unit 2102), having at least one system bus (system bus 2126) communicatively connected to at least one computing processor (microprocessor computer 2110) capable of accessing at least one computing memory (“a computer-based algorithm” [0034]) associated with the at least one computing processor. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the surgical console of Gordon to include at least one system bus communicatively  capable of accessing at least one computing memory associated with the at least one computing processor based on the teachings of Gerg to enable to various elements of the surgical console to be in operable communication with each other in order to efficiently operate the system (Gerg [0039]).

Regarding claim 31, modified Gordon teaches the system of claim 30, wherein wound leakage is determined by the size of the incision made during the surgery (“Surgeons also prefer different sizes of needles and sleeves as well as different incision sizes. These surgeon specific factors also impact incision leakage and sleeve compression.” [0059]).

Regarding claim 32, modified Gordon teaches the system of claim 30, wherein the system calculates a total intraocular pressure at distinct time points before (“a surgeon selects a desired IOP. The pressurized irrigation fluid source 1105 is then controlled to maintain the desired IOP. Since IOP is based on a reading from the irrigation pressure sensor, the irrigation pressure sensor 1130 can be used to control the pressurized irrigation fluid source 1105.” [0068]) and during the surgery (“The controller may calculate intraocular pressure of an eye based on the reading from the irrigation pressure sensor, a source pressure sensor, or the aspiration pressure sensor, or from the estimated flow value modified by the compensation factor.” [0012]).

Regarding claim 33, modified Gordon teaches the system of claim 32, wherein a target intraocular pressure is maintained by adjusting one selected from the group consisting of irrigation reservoir height, aspiration pressure and irrigation pressure (“The pressurized irrigation fluid source 1105 is then controlled to maintain the desired IOP.” [0068]).

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gerg et al. (US 2012/0041362) in view Wilson et al. (US 2014/0163455) in further view of Claus et al. (US 2006/0224107).

Regarding claims 34, 35, and 37, Gerg teaches a system (system 2000) for detecting occlusion or post occlusion surge, the system comprising: a surgical console (control unit 2102), having at least one system bus (system bus 2126) communicatively connected to at least one computing processor (microprocessor computer 2110) capable of accessing at least one computing memory (“a computer-based algorithm” [0034]) associated with the at least one computing processor; a surgical handpiece (handpiece 2104) having a distal end and a proximal end (Figure 8), the proximal end being communicatively connected to at least one irrigation line (from irrigation source 2128) and at least one aspiration line (aspiration line A); a first sensor (first vacuum sensor 2250, 1300 in Figure 6) in communication with the at least one aspiration line (Figures 6 and 8) located between the distal end of the surgical handpiece (port 1120) and a second sensor (Figure 6 and 8) for providing a first measurement value (Pport-side); and a second sensor (second vacuum sensor 2260, 1350 in Figure 6) in communication with the at least one aspiration line and located proximate to the surgical console (Figures 6 and 8) for providing a second measurement value (Ppump-side); wherein at least one characteristic of an irrigation fluid and/or an aspiration fluid in the at least one irrigation line and/or at least one aspiration line is changed in accordance with a difference between the first measurement value of the first sensor and the second measurement value of the second sensor (“By utilizing the first and second vacuum sensors 1300/1350, a ΔP (Pport-side-Ppump-side) pressure differential can be measured and utilized in a computer-based algorithm…to detect the onset, presence, breakage, or elimination of an occlusion. If the flow restrictor 1200 is a variable flow restrictor, then the vacuum-based aspiration system 1000 can provide both computer-
Gerg fails to explicitly teach the first sensor is located on the surgical handpiece or adjacent to the proximal end of the surgical handpiece, and wherein at least one characteristic of an aspiration fluid in the at least one aspiration line is changed in accordance with a difference compared to a predetermined occlusion value or predetermined range of occlusion values, wherein the predetermined occlusion value is greater than 90% of the maximum set vacuum, and wherein the at least one characteristic of the irrigation fluid is changed in accordance with being communicatively connected to at least one pressurized infusion tank. Wilson teaches a system (Figure 1) for detecting occlusion or post occlusion surge ([0039]), the system comprising a surgical console (console 100), a surgical handpiece (hand piece 112), and a first sensor (sensor 392) in communication with an aspiration line (aspiration path 375; “a sensor 392 associated with the aspiration system 365. In some exemplary embodiments, the sensor 392 may be located along the aspiration path 375” [0026]) and located on the surgical handpiece or adjacent to the proximal end of the surgical handpiece (Figure 3; [0039]) for providing a first measurement value (“the sensor 392 can accurately read the pressure conditions in the aspiration conduit 370 very close to the surgical site” [0039]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first sensor of Gerg to be located on the surgical handpiece or adjacent the proximal end of the surgical handpiece based on the teachings of Wilson to provide accurate readings of the aspiration very close to the surgical site, which would allow for more accurate measurement of the pressure on the port side of the aspiration line in order to provide early detection of occlusion breaks and therefor allow for early response to prevent occlusion surges (Wilson [0039]).  
Modified Gerg fails to explicitly teach wherein at least one characteristic of an aspiration fluid in the at least one aspiration line is changed in accordance with a difference compared to a 
Claus teaches a system (phacoemulsification system 600) for detecting occlusion, the system comprising a surgical console (controller 602), a surgical handpiece (handpiece 604) connected to at least one irrigation line and at least one aspiration line (“The irrigation fluid is configured to supply an irrigation fluid source to the eye 608. The aspiration source is configured to apply a vacuum to the handpiece 604 in order to aspirate the irrigation fluid from the eye 608 through the handpiece 604.” [0062]; Figure 7), wherein at least one characteristic of an aspiration fluid (control system parameter 420) in the at least one aspiration line is changed in accordance with a measurement value (occlusion indicating parameter 422) compared to a predetermined occlusion value that is greater than 90% of the maximum set vacuum (“controlled system parameter 420 (in this case the vacuum pressure 420' shown in the upper graph of FIG. 5) of a phacoemulsification system is controlled based, at least in part, on the value of an occlusion indicating parameter 422 (in this case the flow rate 422' shown in lower graph of FIG. 5, for example an irrigation flow or an aspiration flow).” [0052]; “the occlusion threshold value is set at a percentage (i.e. <100%) of the Max Vac level, such as, for example, in a range between about 20% to about 95%” [0037]), and wherein at least one characteristic of the irrigation fluid (control system parameter 420) is changed in accordance with being communicatively connected to at least one pressurized infusion tank (“the controlled system parameter 420 is the pressure of a pressurized infusion system…the controlled system parameter 420 is the expansion or contraction of an expandable bladder or control volume that is used to increase and/or decrease the capacity of an irrigation line to supply fluid flow into the eye (for example after an occlusion has broken and the aspiration flow suddenly increases).” [0059]). Before the effective filing date of the claimed invention, it would 

Regarding claim 36, modified Gerg teaches the system of claim 34, wherein the at least one characteristic is selected from the group consisting of pressure, flow rate, and vacuum (“during aspiration, by increasing the effective resistance in a localized segment of the aspiration line 1110, the flow restrictor 1200 will produce a differential volumetric flow rate between the port 1120 side of the line and the pump 1140 side of the line. This accordingly, will cause a vacuum or pressure differential, ΔP, between the port 1120 side of the line 1110 and the pump 1140 side of the line…If the flow restrictor 1200 is a variable flow restrictor, then the vacuum-based aspiration system 1000 can provide both computer-based detection of occlusion and precise control of the volumetric flow rate while still maintaining the vacuum-based pump's 1140 full range of operation.” [0034]).
 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gerg et al. (US 2012/0041362) in view of Wilson et al. (US 2014/0163455) in further view of Claus et al. (US 2006/0224107) as applied in claim 34 above, and further in view of Gordon (US 2014/0114237).
Regarding claim 38, modified Gerg teaches the system of claim 34, the system having a vent (vent 2122). Modified Gerg fails to explicitly teach wherein at least one characteristic of the venting (“to reduce this surge, such as by venting the aspiration line or otherwise limiting the buildup of negative pressure in the aspiration system” [0010]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Gerg to include that a characteristic of the aspiration fluid is changed by venting based on the teachings of Gordon to limit post-occlusion surges and prevent collapse of the eye (Gordon [0009-0010]).

Claims 48-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Gerg et al. (US 2012/0041362) in view of Claus et al. (US 2006/0224107).

Regarding claims 48 and 50, Gerg teaches a system (system 2000) for detecting a fluid line abnormality, the system comprising: a surgical console (control unit 2102), having at least one system bus (system bus 2126) communicatively connected to at least one computing processor (microprocessor computer 2110) capable of accessing at least one computing memory (“a computer-based algorithm” [0034]) associated with the at least one computing processor; a surgical handpiece (handpiece 2104) having a distal end and a proximal end (Figure 8), the proximal end being communicatively connected to at least one fluid line (aspiration line A, aspiration line 1110 in Figure 6); a first sensor (first vacuum sensor 2250, 1300 in Figure 6) in communication with the at least one fluid line and located proximate to the surgical handpiece (Figures 6 and 8) for providing a first measurement value (Pport-side); and a second sensor (second vacuum sensor 2260, 1350 in Figure 6) in communication with the at least one fluid line and located proximate to the surgical console (Figures 6 and 8) for providing a second measurement value (Ppump-side); wherein the line abnormality is detected based on a difference between the first measurement value of the first sensor and the second measurement value of the second sensor (“By utilizing the first and second vacuum sensors 1300/1350, a ΔP port-side-Ppump-side) pressure differential can be measured and utilized in a computer-based algorithm…to detect the onset, presence, breakage, or elimination of an occlusion. If the flow restrictor 1200 is a variable flow restrictor, then the vacuum-based aspiration system 1000 can provide both computer-based detection of occlusion and precise control of the volumetric flow rate while still maintaining the vacuum-based pump's 1140 full range of operation” [0034]), wherein the detected abnormality causes a change of at least one characteristic of a fluid in the at least one fluid line (“if an occlusion in the port 1120 occurs, the volumetric flow rate on the port 1120 side of the line will be reduced, which will in turn reduce the pressure, Pport-side, on the port 1120 side of the line, while the vacuum, or pressure, Ppump-side, on the pump 1140 side of the line remains substantially tied to the vacuum-level of the pump” [0034]).
Gerg fails to explicitly teach wherein the line abnormality is detected based on a difference compared to a predetermined threshold that is zero. Claus teaches a system (phacoemulsification system 600) for detecting a fluid line abnormality, the system comprising a surgical console (controller 602), a surgical handpiece (handpiece 604) connected to at least one fluid line (“The aspiration source is configured to apply a vacuum to the handpiece 604 in order to aspirate the irrigation fluid from the eye 608 through the handpiece 604.” [0062]; Figure 7), wherein the line abnormality is detected based on a measurement value compared to a predetermined threshold that is zero (“aspirating handpiece becomes occluded, i.e. partially or fully blocked, flow rate will decrease. An occlusion flow rate threshold value may be pre-set in the system or entered into the system. The occlusion flow rate threshold value is the value at which the flow rate is recognized by the system and/or user as indicating that an occlusion has occurred” [0039]; “the occlusion indicating parameter 422 may be selected to indicate a complete (100%)…occlusion of a fluid line, such as an aspiration line.” [0053], wherein a complete 100% occlusion in indicated by a flow rate of zero [0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Gerg to include wherein the line abnormality is detected based on the 

Regarding claim 49, modified Gerg teaches the system of claim 48, wherein the at least one fluid line is one selected from the group consisting of an irrigation line and an aspiration line (aspiration line A, aspiration line 1110 in Figure 6).

Regarding claim 51, modified Gerg teaches the system of claim 48, wherein the detected abnormality is indicative of an occlusion (“a ΔP (Pport-side-Ppump-side) pressure differential can be measured and utilized in a computer-based algorithm…to detect the onset, presence, breakage, or elimination of an occlusion.” [0034]).

Regarding claim 53, modified Gerg teaches the system of claim 48, wherein the at least one characteristic is selected from the group consisting of pressure, flow rate, and vacuum (“during aspiration, by increasing the effective resistance in a localized segment of the aspiration line 1110, the flow restrictor 1200 will produce a differential volumetric flow rate between the port 1120 side of the line and the pump 1140 side of the line. This accordingly, will cause a vacuum or pressure differential, ΔP, between the port 1120 side of the line 1110 and the pump 1140 side of the line…If the flow restrictor 1200 is a variable flow restrictor, then the vacuum-based aspiration system 1000 can provide both computer-based detection of occlusion and precise control of the volumetric flow rate while still maintaining the vacuum-based pump's 1140 full range of operation.” [0034]). 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Gerg et al. (US 2012/0041362) in view of Claus et al. (US 2006/0224107) as applied in claim 48 above, and further in view of Zhang (US 2014/0171869).
Regarding claim 52, modified Gerg teaches the system of claim 48. Modified Gerg fails to explicitly teach the detected abnormality is indicative of a break or disconnection in the fluid line. Zhang teaches a system (stored operating program 36 of pump 10) for detecting a fluid line abnormality (Figure 7), wherein the line abnormality is detected based on a measurement value compared to a predetermined threshold, and the detected abnormality is indicative of a break or disconnection in the fluid line (“flow information obtained from the flow sensor elements 18 and 18' may be provided to the controller 32… to shut down operation of the pump in cases where an obstruction or misconnection may be detected…A flow rate that is too high may indicate that the IV line has been disconnected from the patient” [0054]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the detected abnormality to be indicative of a break or disconnection in the fluid line based on the teachings of Zhang to prevent excess fluid removal during surgery by automatically shutting down operation of the surgical console upon detection of a disconnection (Zhang [0054]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed March 02, 2020 regarding claims 30-38 have been fully considered but they are not persuasive.
Regarding the rejection of claim 30 and the argument that Gordon (US 2014/0114237) fails to explicitly teach “at least one characteristic of a wound leakage calibration is changed in accordance with a difference between the first real-time measurement value and the second 
Regarding the rejection of claim 34 and the argument that “there would be no motivation to modify the first sensor of Gerg to be located on the surgical headpiece or adjacent on the proximal end of the surgical handpiece (Remarks, Page 21), the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gerg discloses a first sensor (first vacuum sensor 2250, 1300 in Figure 6) in communication with the at least one aspiration line (Figures 6 and 8) 
Regarding the rejections of claims 48-53 under 35 U.S.C. 103 as being unpatentable over Gerg et al. (US 2012/0041362) in view of Claus et al. (US 2006/0224107), Applicant's arguments (Remarks, page 22) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. No arguments were presented specifically regarding the rejection of claim 48. Additionally, independent claim 48 was not amended in the response filed 03/02/21.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783